Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The substitute specification filed 10-12-20 has been approved for entry by the examiner. The proposed drawing correction filed 10-12-20 has been approved and accepted by the examiner. 
3)	Applicant is advised that should claims 1-4 be found allowable, claims 5-8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claims 5-8 have the same scope as claims 1-4 respectively.  The description of "inclusive" in claims 5-8 fails to cause a difference in scope between claims 5-8 and 1-4 respectively.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


5)	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Okita (US 2016/0075183) in view of Hatanaka et al (US 2017/0197465), Japan 602 (JP 61-229602) and Japan 214 (JP 07-061214) and optionally Tamano et al (US 5,479,977).
	Okita discloses a pneumatic tire having a tread comprising an upper layer and a lower layer wherein the upper layer is coupled to the lower layer by a connection surface having a corrugated conformation that comprises an alternated plurality of interpenetrating longitudinal portions, each of the interpenetrating longitudinal portions extending parallel to an axis of rotation of the pneumatic tire [FIGURES 1-5].  As shown in FIGURES 2-5, the boundary surface between the upper layer and the lower layer is undulating.  The inner layer wears faster than the outer layer.  Okita is silent as to dynamic modulus and tan delta of the upper and lower layers of the tread.
	As to claims 1 and 5, it would have been obvious to one of ordinary skill in the art to provide Okita's tire tread such that (A) the ground contacting upper layer has a first dynamic modulus at 30oC of between 5 and 15 MPa and (B) the lower layer has a second dynamic modulus at 30oC of between 0.5 and 10 MPa, the second modulus being lower than the first modulus since (1) Hatanaka et al teaches providing a ground contacting tread of a pneumatic tire with a dynamic storage modulus E' at 30oC of 6.0 to 12 MPa to improve wet performance, (2) Japan 602 teaches providing a pneumatic tire having a tread comprising an upper layer and a lower layer such that the ground oC of 60 to 85 kg/cm2 (5.9 to 8.3 MPa) and a hardness of 57 to 65 and the lower layer has a dynamic modulus at 25oC of 35 to 60 kg/cm2 (3.4 to 5.9 MPa) and a hardness of 50-56 to obtain lower noise while keeping wear resistance and steering stability [machine translation] and optionally (3) Tamano et al teaches providing a pneumatic tire having a tread comprising an upper layer and a lower layer such that the ground contacting upper layer has a hardness of 62-72 to provide wear resistance and the lower layer has a hardness of 50 to 60 to improve ride comfort [machine translation].  Thus, Hatanaka et al strongly motivates one of ordinary skill in the art to provide the upper layer of Okita's tread with the claimed modulus to obtain the predictable and expected result of improving wet performance and Japan 214 teaches one of ordinary skill in the art that the modulus of the lower layer of the tread should be lower than the modulus of the upper layer of the tread to obtain lower fuel consumption and improve uniformity and operational stability.  
	Furthermore, it would have been obvious to one of ordinary skill in the art to provide Okita's tire tread such that such that (A) the ground contacting upper layer has first tan delta at 60oC of between 0.100 and 0.400 and (B) the lower layer has a second tan delta at 60oC of between 0.01 and 020, the second tan delta being lower than the first tan delta since (1) Hatanaka et al teaches providing a ground contacting tread of a pneumatic tire such that the tread has a tan delta at 60oC of 0.05 to 0.15 to improve rolling resistance and (2) Japan 214 teaches providing a pneumatic tire having a tread comprising an upper layer and a lower layer such that the ground contacting upper layer has a tan delta at 60oC of 0.08 to 0.22 and the lower layer has a tan delta at 60oC of 0.02 to 0.07 to obtain lower fuel consumption and improve uniformity and operational 
	As to claims 2 and 6, Okita's tread only has the upper layer and lower layer coupled by the undulating boundary surface comprising a regular continuity of interpenetrating portions all of equal size and parallel to one another [FIGURES 2-5].            
	As to claims 3-4 and 7-8, it would have been obvious to one of ordinary skill in the art to provide Okita's tread such that a ratio between the thickness of the upper layer and the thickness of the inner layer is between 0.1 and 0.9 [claims 3, 7], a ratio between the thickness of the central portion ("connection portion") made from the alternation of interpenetrating portions and the overall thickness of the tread is between 0.2 and 0.8 [claims 4, 8] since Okita teaches joining the upper layer and lower layer along an undulating boundary surface 40 which is located above the bottom of the grooves as shown in FIGURES 1 and 2. 
Remarks
6)	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
March 22, 2022